VIRGINIA:
PUBLISHED



                       In the Court of Appeals of Virginia on Tuesday the 26th day of April, 2022.

            National Association for the Advancement of Colored People (Hanover County Chapter),
             Protect Hanover, Inc., Carolyn Charlene Blake,
             Michelle Lynn Braxton, Charles Alfred Morris,
             Betty Lozano, Larry Ellsworth Cotman,
             Bonnica Harris Cotman, McKinley Harris,
             Martha Anderson, Kenneth Leon Coleman,
             Mary Alda Wilson, Juanita Cash,
             Melinda Tyler Spurlock, Andrea M. Morgan,
             Roderick A. Morgan, Kathryn Woodcock,
             Timothy Miller and Robert C. French,                                                Petitioners,

            v.                                           Record No. 0260-22-2
                                                         Circuit Court No. CL-21-1776-6
            Commonwealth of Virginia, ex rel.
             Virginia State Water Control Board,
             Virginia Department of Environmental Quality,
             Originally David K. Paylor now Michael Rolband in his Official Capacity as
             Director of the Virginia Department of Environmental Quality and Agency
             Secretary of the State Water Control Board and
             Wegmans Food Markets, Inc.,                                                              Respondents.

                                   Upon a Petition for Review Under Code § 8.01-626

                               Before Judges Russell, Raphael and Senior Judge Clements

                   Invoking this Court’s jurisdiction under Code § 8.01-626, the National Association for

            the Advancement of Colored People (Hanover County Chapter) and numerous other parties seek

            review of an order of the Circuit Court of the City of Richmond denying a motion for

            intermediate relief under Code § 2.2-4028. We directed the parties to file supplemental briefs

            addressing whether Code § 8.01-626 confers subject-matter jurisdiction for this Court to consider

            the denial of such intermediate relief.

                   Upon review of the petition, responses, the record, and the parties’ supplemental briefs,

            we conclude that we have subject-matter jurisdiction because petitioners are seeking review of
an order of a circuit court that “refuses an injunction.” Code § 8.01-626. While the parties have

disputed whether an injunction is an available remedy under Code § 2.2-4028, that question goes

to the merits of the relief petitioners seek, not whether we have appellate jurisdiction to consider

the question. Assuming without deciding that Code § 2.2-4028 permits the issuance of an

interlocutory injunction, we conclude that petitioners are not entitled to such extraordinary relief

because they have not shown that the usual relief under Code § 2.2-4028—a stay of the permit—

would be inadequate.

                                         BACKGROUND

       On March 1, 2021, the Virginia Department of Environmental Quality (“DEQ”) issued a

Virginia Water Protection (VWP) Permit to Wegmans Food Markets, Inc. to construct a

distribution center in Hanover County. On April 23, 2021, petitioners filed a petition for appeal

under Code §§ 2.2-4025 through -4030. On October 25, 2021, petitioners filed a motion for

intermediate relief under Code § 2.2-4028. The motion sought “an [o]rder granting Petitioners

‘Intermediate Relief’ by ordering the suspension of all construction activities at the Wegmans

site, except for any stabilization activities necessary . . . until such time as the Court may make a

final decision on the merits.”

       On February 2, 2022, the circuit court denied the motion. In a sixteen-page letter

opinion, the court implicitly assumed that an injunction was available under Code § 2.2-4028.

The court concluded, however, that petitioners had “not shown (1) that there is an immediate,

unavoidable, and irreparable injury or (2) that there is probable cause to anticipate a likelihood of

reversible error.”

       Petitioners timely filed a petition for review, invoking this Court’s jurisdiction under

Code § 8.01-626. Petitioners ask this Court “to grant . . . intermediate injunctive relief until final

review of the . . . Permit decision can be completed by the court below.” “Alternatively,”



                                                 -2-
petitioners ask that, “if” work has already begun, “then Wegmans should be required to restore

the damaged wetlands pending the outcome of litigation.”

       We directed the parties to file supplemental briefs addressing the distinction between a

stay and an injunction, whether Code § 2.2-4028 permits injunctive relief, and whether we have

subject-matter jurisdiction under Code § 8.01-626 to consider the petition for review.1 The

supplemental briefs have been filed and the question is ripe for adjudication.

                                            ANALYSIS

       Our disposition of this petition for review turns on the interpretation of two statutes:

Code § 2.2-4028 and Code § 8.01-626. When a party seeks judicial review of an administrative-

agency decision under the Administrative Process Act (APA), Code § 2.2-4028 permits the

circuit court to grant certain “intermediate relief.” The court is empowered to

               issue all necessary and appropriate process to postpone the
               effective dates or preserve existing status or rights pending
               conclusion of the review proceedings if the court finds the same to
               be required to prevent immediate, unavoidable, and irreparable
               injury and that the issues of law or fact presented are not only
               substantial but that there is probable cause for it to anticipate a
               likelihood of reversible error in accordance with § 2.2-4027.
               Actions by the court may include (i) the stay of operation of
               agency decisions of an injunctive nature or those requiring the
               payment of money or suspending or revoking a license or other
               benefit and (ii) continuation of previous licenses in effect until
               timely applications for renewal are duly determined by the agency.




       1
          “[A] court always has jurisdiction to determine whether it has subject matter
jurisdiction.” Parrish v. Fed. Nat’l Mortg. Ass’n, 292 Va. 44, 52 (2016) (quoting Morrison v.
Bestler, 239 Va. 166, 170 (1990)); accord Barrett v. Minor, 299 Va. 27, 28 (2020). “[T]he lack
of subject matter jurisdiction can be raised at any time in the proceedings, even for the first time
on appeal by the court sua sponte.” Porter v. Commonwealth, 276 Va. 203, 228 (2008). When
considering a question of subject-matter jurisdiction sua sponte, a court may direct the parties to
file supplemental briefs addressing the question. Id. at 225.




                                                 -3-
Code § 2.2-4028. The parties agree that such “intermediate relief” may include an order staying

the action of the administrative agency—in this case, a stay of the VWP permit. But they

disagree about whether Code § 2.2-4028 empowers the circuit court to issue an injunction.

Petitioners insist that an injunction is authorized. The Commonwealth and Wegmans argue that

only a stay is permitted.

       That disagreement forms the backdrop of the jurisdictional question presented here: if

Code § 2.2-4028 permits only a stay, not an injunction, then do we have appellate jurisdiction

over the petition for review under Code § 8.01-626? Code § 8.01-626 grants us appellate

jurisdiction over a petition for review of an order adjudicating a request for injunctive relief; it

does not reference jurisdiction over circuit-court stays of administrative-agency decisions. The

Commonwealth and Wegmans say that we lack jurisdiction under Code § 8.01-626 because the

circuit court’s authority under § 2.2-4028 was limited to granting a stay, not an injunction, so its

order cannot be appealed. Petitioners disagree.

       We find that we have jurisdiction under Code § 8.01-626 because petitioners seek review

of an order denying injunctive relief. On the merits, we assume without deciding that Code

§ 2.2-4028 authorizes injunctive relief in an extraordinary case when a stay of the agency action

would be insufficient. But we find that petitioners have failed to make that showing here. We

therefore affirm the circuit court’s ruling “under the right-result-different-reason doctrine.”

McClary v. Jenkins, 299 Va. 216, 224 (2020); Davis v. Commonwealth, 73 Va. App. 500, 511

n.2 (2021).

       I.      This Court has appellate jurisdiction under Code § 8.01-626 because the petition
               seeks review of an order denying injunctive relief.

       In examining our appellate jurisdiction, we start from first principles. The Constitution

of Virginia confines our “original and appellate jurisdiction” to what “the General Assembly




                                                  -4-
may from time to time establish.” Va. Const. art. VI, § 1. In other words, our jurisdiction is

“entirely prescribed by statute.” Canales v. Torres Orellana, 67 Va. App. 759, 774 (2017) (en

banc) (quoting Kelley v. Stamos, 285 Va. 68, 75 (2013)). Code § 17.1-405 sets forth the scope of

our civil appellate jurisdiction. In most instances, that jurisdiction is limited to reviewing “final”

decisions, judgments, and orders. Code § 17.1-405(1)-(3), (5). But subsection 4 of that statute

confers appellate jurisdiction over certain “interlocutory” rulings, including a petition for review

under Code § 8.01-626. Code § 17.1-405(4).

       Code § 8.01-626, in turn, gives us jurisdiction to hear a petition for review when “a

circuit court (i) grants an injunction or (ii) refuses an injunction or (iii) having granted an

injunction, dissolves or refuses to enlarge it.” The petition for review must be filed “within 15

days of the circuit court’s order,” and the opposing party “may file a response within seven days

. . . unless the court determines a shorter time frame.” Code § 8.01-626; see also Rule 5A:12A.

In resolving the matter, the Court may take such action “as it considers appropriate under the

circumstances of the case.” Code § 8.01-626. These short time frames enable an aggrieved

party to seek review of an order granting or denying an injunction on a faster timetable than

would be available through a traditional appeal of a final order.2



       2
         The Code Commission envisioned Code § 8.01-626 as an “extraordinary remedy” to
review injunction rulings. Va. Code Comm’n, Revision of Title 8 of the Code of Virginia, H.
Doc. No. 14, at 347 (1977), https://rga.lis.virginia.gov/Published/1977/HD14. The Code
Commission said that the statute left “to the courts” the future relationship between this
procedure and the review of an injunction ruling embedded in a final order. Id. Before 2015, the
Supreme Court limited petitions for review under Code § 8.01-626 to interlocutory injunction
orders. See Omega Corp. of Chesterfield v. Cobb, 222 Va. 875, 876 (1981). In 2015, however,
the Supreme Court amended the petition-for-review procedures to enable review of injunction
rulings contained in any final order, effectively superseding Omega. See Order amending Rule
5:17A and adding Rule 5A:38 (Va. Apr. 10, 2015),
https://www.vacourts.gov/courts/scv/amend.html. The General Assembly recently clarified that
Code § 8.01-626 may be used to review a trial court’s ruling that disposes of either “a
preliminary or permanent injunction.” 2022 Va. Acts ch. 307. That amendment, effective



                                                  -5-
       The parties start from the mistaken premise that if Code § 2.2-4028 does not permit

injunctive relief, then we lack appellate jurisdiction under Code § 8.01-626. They are

“conflating the jurisdictional question with the merits of the appeal.” Arthur Andersen LLP v.

Carlisle, 556 U.S. 624, 628 (2009). Code § 8.01-626 unambiguously gives us jurisdiction over a

petition for review of an order that “refuses an injunction,” and it is undisputed that petitioners

are appealing an order that refused the injunctive relief they requested in the circuit court.3

Appellate jurisdiction “must be determined by focusing upon the category of order appealed

from, rather than upon the strength of the grounds for reversing the order.” Behrens v. Pelletier,

516 U.S. 299, 311 (1996). So even assuming for argument’s sake that Code § 2.2-4028 does not

authorize injunctive relief, it would not change the fact that petitioners seek review of an order

denying injunctive relief. That suffices to establish our appellate jurisdiction under Code

§ 8.01-626. In other words, the “jurisdictional statute here unambiguously makes the underlying

merits irrelevant.” Arthur Andersen, 556 U.S. at 628.

       II.     Assuming without deciding that Code § 2.2-4028 permits an injunction,
               petitioners have not demonstrated why an injunction, rather than a stay, is
               required.

       Having determined that we have jurisdiction over this petition for review, we turn to

whether the trial court erred under Code § 2.2-4028 by refusing to enjoin Wegmans from

engaging in construction pending judicial review of the agency’s decision to issue the VWP


July 1, also restores the Supreme Court’s direct review of petitions for review of circuit court
rulings that are eligible for review under Code § 8.01-626.
       3
          Although petitioners’ motion for intermediate relief did not use the word “injunction,” it
sought what all parties agree was injunctive relief—an order directing Wegmans to “suspen[d]
all construction activities.” At the hearing below on their motion, petitioners characterized their
request as a “temporary injunction[].” Here, they call it “intermediate injunctive relief” that
would “prohibit[] Wegmans from performing any construction activities.” The Commonwealth
agrees that petitioners are seeking to “enjoin construction activities at the Wegmans site.”




                                                 -6-
Permit. Petitioners insist that the “intermediate relief” allowed by that section permits an

injunction; the Commonwealth and Wegmans insist only a stay is permitted, which petitioners

have not sought.

       At the outset, all parties agree that a meaningful difference exists between a stay and an

injunction. We agree, and we find persuasive support for that distinction in Nken v. Holder, 556

U.S. 418 (2009); see also Parasidis v. Karageorge, No. 0714-15-4, slip op. at 5 n.4, 2015 WL

8193189, at *3 n.4 (Va. Ct. App. Dec. 8, 2015) (noting that the Supreme Court had denied a

petition for review under Code § 8.01-626 of an earlier stay in the case, rejecting the petitioner’s

characterization of the stay as an injunction; quoting the Supreme Court’s order as denying the

petition because “it did not grant, refuse, dissolve or enlarge an injunction”).

       In Nken, a citizen of Cameroon sought a stay of removal while he appealed the denial of

his asylum application. 556 U.S. at 422-23. Subsection (f)(2) of 8 U.S.C. § 1252 provided that

“no court shall enjoin the removal of any alien,” with certain exceptions. Id. at 425 (quoting 8

U.S.C. § 1252(f)(2)). In considering the parties’ competing arguments about “whether a stay is

simply a type of injunction, covered by the term ‘enjoin,’ or a different form of relief,” the

United States Supreme Court noted that “[a]n injunction and a stay have typically been

understood to serve different purposes.” Id. at 428. An injunction “is a means by which a court

tells someone what to do or not to do.” Id. “[A]n injunction is a judicial process or mandate

operating in personam.” Id. (quoting Injunction, Black’s Law Dictionary 800 (8th ed. 2004)).

“When a court employs ‘the extraordinary remedy of injunction,’ it directs the conduct of a

party, and does so with the backing of its full coercive powers.” Id. (citation omitted) (quoting

Weinberger v. Romero-Barcelo, 456 U.S. 305, 312 (1982)). “[T]he order is directed at someone,

and governs that party’s conduct.” Id.




                                                 -7-
       “By contrast, instead of directing the conduct of a particular actor, a stay operates upon

the judicial proceeding itself. It does so either by halting or postponing some portion of the

proceeding, or by temporarily divesting an order of enforceability.” Id. Although a stay

“certainly has some functional overlap with an injunction” by “preventing some action before the

legality of that action has been conclusively determined,” “a stay achieves this result by

temporarily suspending the source of authority to act—the order or judgment in question—not

by directing an actor’s conduct.” Id. at 428-29. “A stay ‘simply suspend[s] judicial alteration of

the status quo,’ while injunctive relief ‘grants judicial intervention that has been withheld by

lower courts.’” Id. at 429 (alteration in original) (quoting Ohio Citizens for Responsible Energy,

Inc. v. NRC, 479 U.S. 1312, 1313 (1986) (Scalia, J., in chambers)). An order seeking a return of

the status quo by temporarily “setting aside” a government action “ordinarily is not considered

an injunction.” Id. at 429-30 (quoting Gulfstream Aerospace Corp. v. Mayacamas Corp., 485

U.S. 271, 279 (1988)). Accordingly, the United States Supreme Court held that 8 U.S.C.

§ 1252(f)(2) permitted only a stay of the removal decision, not an injunction against removal. Id.

at 431-32.

       While all parties agree that Code § 2.2-4028 would authorize the circuit court to stay the

VWP Permit, they disagree about whether it also would authorize an injunction against

Wegmans, the permittee. Unfortunately, the plain language of the statute does not squarely

resolve that question.

       Code § 2.2-4028 permits the circuit court to “issue all necessary and appropriate process

to postpone the effective dates or preserve existing status or rights pending conclusion of the

review proceedings.” The first part of that phrase is broad, allowing “all necessary and

appropriate process.” That sounds like it might cover injunctions. But the second part suggests




                                                 -8-
limitations. Such “process” must be “to postpone the effective dates” or to “preserve existing

status or rights.” The reference to “effective dates” appears most naturally to refer back to the

term in the preceding sentence: “the effective date of the regulation or decision involved.” The

meaning of “preserve existing status or rights” is less clear. But the last sentence of the statute

gives two non-exclusive examples of the type of relief contemplated:

                 Actions by the court may include (i) the stay of operation of
                 agency decisions of an injunctive nature or those requiring the
                 payment of money or suspending or revoking a license or other
                 benefit and (ii) continuation of previous licenses in effect until
                 timely applications for renewal are duly determined by the agency.

Code § 2.2-4028.

        Petitioners are mistaken that the phrase “decisions of an injunctive nature” means

intermediate relief of an injunctive nature. The quoted phrase modifies agency; it says that the

court can stay “agency decisions of an injunctive nature,” not that the court may issue decisions

of an injunctive nature.

        Reading Code § 2.2-4028 to permit interim injunctive relief is also inconsistent with the

provision in the next section governing final relief. Even if a petitioner ultimately succeeds in

invalidating agency action on the ground that it is not “in accordance with law,” the only thing

the court can do is “set it aside” or “remand the matter to the agency for further proceedings.”

Code § 2.2-4029. That limited remedy is consistent with the general nature of judicial review of

administrative action. “Generally speaking, judicial review of administrative orders is limited to

determining whether errors of law have been committed.” Scripps-Howard Radio v. FCC, 316

U.S. 4, 10 (1942). Thus, the reviewing court usually “exhausts its power when it lays bare a

misconception of law [by the agency] and compels correction.” Id. That is how Code

§ 2.2-4029 reads. It does not authorize injunctive relief against the agency, the permittee, or

third parties.



                                                 -9-
          In other words, even if petitioners were ultimately successful in this APA challenge, they

could not obtain the injunctive relief that they are seeking here on an interim basis: prohibiting

construction by Wegmans and, if construction has already begun, requiring it to restore wetlands.

If the General Assembly had intended for a circuit court to have broader power to issue

injunctions on an interim basis than when entering final judgment, one would expect to see that

power spelled out in Code § 2.2-4028. Like Congress, the General Assembly does not generally

“hide elephants in mouse holes.” Whitman v. Am. Trucking Ass’ns, Inc., 531 U.S. 457, 468

(2001).

          Indeed, the Supreme Court of Virginia has admonished courts to be cautious about

recognizing private rights of action under Virginia statutes when the General Assembly has not

made that intent clear. “[W]hen a statute . . . is silent on the matter of a private right of action,

one will not be inferred unless the General Assembly’s intent to authorize such a right of action

is ‘palpable’ and shown by ‘demonstrable evidence.’” Michael Fernandez, D.D.S., Ltd. v.

Comm’r of Highways, 298 Va. 616, 618 (2020) (quoting Cherrie v. Va. Health Servs., Inc., 292

Va. 309, 315 (2016)). One strains to find “palpable” or “demonstrable evidence” in

Code § 2.2-4028 that the General Assembly intended for private parties to obtain injunctions as

interim relief in an administrative appeal.

          Moreover, the fact that the APA gives aggrieved persons the right to institute judicial

review of an agency’s case decisions and regulations, Code § 2.2-4026, but is silent about

entitling such parties to injunctive relief, also undercuts the claim that private injunctive relief is

available. As the Supreme Court has explained, “we do not infer a private right of action when

the General Assembly expressly provides for a different method of judicial enforcement.”

Cherrie, 292 Va. at 316.




                                                 -10-
       For further support that the interim relief available under Code § 2.2-4028 does not

include injunctions against specific persons, Wegmans points us to the parallel provision of the

federal Administrative Procedure Act, on which the Virginia statute appears to have been

modeled. That section, 5 U.S.C. § 705, which has not been amended since its enactment in

1966,4 provides that “the reviewing court . . . may issue all necessary and appropriate process to

postpone the effective date of an agency action or to preserve status or rights pending conclusion

of the review proceedings.” That is virtually the same language found in Code § 2.2-4028.

       The United States Supreme Court interpreted that language in Sampson v. Murray, 415

U.S. 61 (1974), strongly suggesting that it does not provide for injunctive relief. The

probationary employee there was fired by the General Services Administration and sued to

temporarily enjoin her termination while she pursued an administrative appeal. Id. at 63. The

district court granted “interim injunctive relief,” which the D.C. Circuit affirmed. Id. Although

the Supreme Court ultimately concluded that Congress had not “wholly foreclosed the granting

of preliminary injunctive relief in such cases,” id. at 84, the Court specifically disclaimed § 705

as a basis for that conclusion, id. at 68 n.15. The Court said that the legislative history of § 705

“indicates that it was primarily intended to reflect existing law under the Scripps-Howard

doctrine.” Id. Under the Scripps-Howard doctrine, a federal court has inherent authority to stay

an administrative action to preserve the status quo pending appeal. Id. at 72-73 & 72 n.25. As

Scripps-Howard put it, that power is “as old as the judicial system of the nation.” 316 U.S. at 17.

Sampson explained that “the same principles governed the authority of courts charged by statute

with judicial review of agency decisions, and . . . the authority to grant a stay exists in such a




       4
           Act of Sept. 6, 1966, Pub. L. 89-554, 80 Stat. 378, 393 (1966).




                                                 -11-
court even though not expressly conferred by the statute which confers appellate jurisdiction.”

415 U.S. at 74.

       The timing of Sampson is significant because Virginia enacted the APA the year after

Sampson was decided. 1975 Va. Acts. ch. 503. In its report accompanying the proposed law,

the Virginia Code Commission described the purpose of what is now Code § 2.2-4028.5 Va.

Code Comm’n, Administrative Process Act, H. Doc. No. 26, at 17, 29 n.58 (1975),

https://rga.lis.virginia.gov/Published/1975/HD26. It explained that “[t]his section summarizes

the recognized authority of reviewing courts to grant temporary relief from contested agency

action but adds language to prevent [the] improvident exercise of such authority.” Id. at 29

n.58.6 By stating that the purpose of this provision was to “summarize[]” the “recognized

authority” of courts the year after Sampson, the Code Commission suggested that this provision

likewise codifies the inherent power of a reviewing court to stay agency action pending judicial

review. Sampson’s interpretation of § 705 earns some consideration here because when a

Virginia statute is modeled on federal law, “the federal decisions addressing the issue,” though




       5
          The provision now codified as Code § 2.2-4028 was originally codified as former Code
§ 9-6.14:18. 1975 Va. Acts ch. 503. The General Assembly has altered the original text only
once, when Titles 2.1 and 9 were recodified in 2001. 2001 Va. Acts ch. 844. The Code
Commission’s report detailing the changes between former Code § 9-6.14:18 and Code
§ 2.2-4028 explained that the amendments, which merely modernized language and changed
statutory cross-references, were “[t]echnical corrections only.” Va. Code Comm’n,
Recodification of Title 2.1 and 9 of the Code of Virginia, H. Doc. No. 51, at 372 (2001),
https://rga.lis.virginia.gov/Published/2001/HD51.
       6
         That protective language consists of the requirements that the court find an “immediate,
unavoidable, and irreparable injury” and “probable cause . . . to anticipate a likelihood of
reversible error.” Code § 2.2-4028.




                                               -12-
“not controlling in the construction of the Virginia statute, are nevertheless ‘highly persuasive.’”

Fernandez, 298 Va. at 619 (quoting Werth v. Fire Cos.’ Adjustment Bureau, 160 Va. 845, 856-57

(1933)).

       Still, we see some flaws in the federal analogy. By saying that § 705 was “primarily”

intended to codify the stay powers recognized in Scripps-Howard, 415 U.S. at 68 n.15, Sampson

may have left the door open to argue that § 705 might in some circumstances allow an

injunction. In fact, federal courts in more recent years have divided over that question.

Compare Labnet Inc. v. U.S. Dep’t of Labor, 197 F. Supp. 3d 1159, 1167 n.3 (D. Minn. 2016)

(“[W]hen a party challenges a regulation under the Administrative Procedure Act, the

appropriate relief is not a preliminary injunction but rather a stay.”), with E. Bay Sanctuary

Covenant v. Trump, 354 F. Supp. 3d 1094, 1119 n.20 (N.D. Cal. 2018) (finding it “well

established that courts may issue preliminary injunctions, as an alternative to stays, in APA

challenges”), aff’d on other grounds, 993 F.3d 640 (9th Cir. 2021) (denying en banc review but

amending the panel opinion); see also Frank Chang, The Administrative Procedure Act’s Stay

Provision: Bypassing Scylla and Charybdis of Preliminary Injunctions, 85 Geo. Wash. L. Rev.

1529, 1546-47 (2017) (noting “[c]onventional wisdom” after Sampson “that § 705 authorizes a

stay,” not an injunction, but that “the text of § 705 seems to create a choice between a stay and

an injunction”).

       We need not definitively resolve that debate here. We will assume for argument’s sake

that in an extraordinary case, Code § 2.2-4028 might allow a court to grant an injunction as

interim relief. But given the serious doubts about the existence of that power, we are confident

that such extraordinary relief should not be awarded if a traditional “stay” of the agency’s action

would suffice “to prevent immediate, unavoidable, and irreparable injury.” Code § 2.2-4028.




                                                -13-
       In this case, however, petitioners have submitted nothing to show why a stay of the VWP

Permit would fail to address any concern that they have about construction in wetlands. Under

Virginia law, a permittee like Wegmans must possess a valid VWP permit in order to, among

other things, “[e]xcavate in a wetland” or conduct “[n]ew activities that cause significant

alteration or degradation of existing wetland acreage or functions.” Code § 62.1-44.15:20(A)(1),

(2)(d). Without a valid VWP permit, conducting such activities is “unlawful.” Code

§ 62.1-44.15:20(A). Petitioners fail to explain why a stay of the permit’s effectiveness under

Code § 2.2-4028 would not provide all the relief they need, making an injunction against

Wegman’s unnecessary. Nothing in the record suggests, for instance, that the agency would act

in defiance of a stay or that Wegmans would proceed with construction without the necessary

permitting.

       Petitioners do not persuade us that it was “impractical” to seek a stay because the VWP

Permit had “an effective date the morning of the next business day following the after-business

hours nighttime decision of the Board.” For one thing, they presented no evidence as to when

construction was scheduled to start. The petition for review suggests that construction has yet to

begin, as petitioners requested that “if” Wegmans has commenced work, “then Wegmans should

be required to restore” any damaged wetlands. Pet. for Rev. 20 (emphasis added). In fact, the

trial court found that “Wegmans must secure numerous other permits,” and petitioners did not

attempt to show that the VWP Permit here was the last approval needed for land-disturbing

activities to begin. For another thing, agency action is usually final when an aggrieved party

seeks judicial review. Under petitioners’ reasoning, such finality alone would be enough to skip

the normal course of seeking a stay of agency action, enabling a private party to seek injunctive

relief against the permittee, a third-party, or the agency itself in the guise of “intermediate relief”




                                                 -14-
pending judicial review. We see nothing in the APA to suggest that the General Assembly

intended for Code § 2.2-4028 to be stretched that far.

       Because petitioners have failed to demonstrate that a stay would be insufficient, they are

not entitled to the extraordinary injunctive relief requested here.

                                          CONCLUSION

       The petition for review is denied.

       The Clerk will publish this order and certify it to the trial court.


                                            A Copy,

                                                   Teste:

                                                                         A. John Vollino, Clerk

                                                            original order signed by a deputy clerk of the
                                                   By:      Court of Appeals of Virginia at the direction
                                                            of the Court

                                                                         Deputy Clerk




                                                 -15-